Back to Form 8-K [form8-k.htm]
Exhibit 10.1
 


EMPLOYMENT AGREEMENT


This EMPLOYMENT AGREEMENT (the “Agreement”) is made as of September 2, 2008, by
and among WELLCARE HEALTH PLANS, INC., a Delaware corporation (“WellCare”),
COMPREHENSIVE HEALTH MANAGEMENT, INC., a Florida corporation (the
“Corporation”), and Rex M. Adams, an individual (“Executive”), with respect to
the following facts and circumstances:
 
RECITALS


WHEREAS, WellCare and the Corporation desire for the Corporation to employ
Executive as its Chief Operating Officer and for the Executive to be appointed
by WellCare as its Chief Operating Officer, and Executive desires to accept such
employment and appointment;
 
NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth herein, the parties hereto agree as follows:
 
ARTICLE 1
EMPLOYMENT, TERM AND DUTIES
 
                1.1           Employment.  The Corporation shall hereby employ
Executive as Chief Operating Officer of the Corporation, upon the terms and
conditions set forth in this Agreement.  During the Term, Executive also shall
be appointed as Chief Operating Officer of WellCare.  Executive shall report
directly to the Chief Executive Officer of WellCare, unless otherwise determined
by the Board of Directors of WellCare (the “Board”).
 
1.2           Term.  The Corporation shall employ Executive, and Executive shall
serve as the Chief Operating Officer of the Corporation commencing upon the
Executive’s first day of employment on or about September 2, 2008 (the
“Effective Date”), and continuing thereafter for a term (the “Term”) of four (4)
years, unless earlier terminated under Article 4; provided, that the Term shall
automatically renew for additional one-year periods unless either the
Corporation or Executive gives notice of non-renewal at least ninety (90) days
prior to expiration of the Term (as it may have been extended by any renewal
period).
 
1.3           Duties.  Executive shall perform all the duties and obligations
reasonably associated with the positions of Chief Operating Officer and
consistent with the Bylaws of WellCare and the Corporation as in effect from
time to time, subject to the supervision of the Chief Executive Officer of
WellCare (or such other individual(s) designated by the Board), and such other
executive duties consistent with the foregoing as are mutually agreed upon from
time to time by Executive and the Chief Executive Officer of
WellCare.  Executive shall perform the services contemplated herein faithfully
and diligently.  Executive shall devote substantially all his business time and
efforts to the rendition of such services; provided, that Executive may
participate in social, civic, charitable, religious, business, educational or
professional associations and, with the prior approval of the Board, serve on
the boards of directors of companies, so long as such participation does not
materially interfere with the duties and obligations of Executive hereunder.


 
1

--------------------------------------------------------------------------------

 
 
1.4           Primary Work Location.  Executive shall perform the services
hereunder at the Corporation’s offices located in the metropolitan area of
Tampa, Florida.  Executive acknowledges and agrees that the nature of the
Corporation’s business will require travel from time to time.  During the Term,
but until the earlier of the second anniversary of the Effective Date and the
date Executive relocates to the Tampa, Florida metropolitan area, the
Corporation also shall pay Executive $5,000 per month, in the aggregate, as a
temporary housing allowance for housing in the Tampa area and for expenses
incurred in traveling between Madison, Connecticut and Tampa, Florida.  To
facilitate Executive’s relocation, upon the request of Executive made within
twenty-four months of the Effective Date (and during the Term), the Corporation
shall pay all reasonable expenses associated with a full service move by a
national moving carrier selected by the Corporation for the purpose of
transporting household goods (but excluding any exceptional and unique furniture
or other items) from Madison, Connecticut to the Tampa, Florida area, up to a
maximum of $25,000  (the “Relocation Expenses”).  All Relocation Expenses must
be repaid to the Corporation on a pro-rated basis if Executive resigns or is
terminated for Cause less than one (1) year after the date of Executive’s
relocation (the “Reimbursement Period”).  The obligation to repay Relocation
Expenses will be reduced pro rata based upon the number of months of the
Reimbursement Period remaining as of the date of Executive’s termination of
employment, and Executive specifically agrees that such repayment may be
deducted from any amounts owed to Executive.
 
ARTICLE 2
COMPENSATION
 
2.1           Salary.  In consideration for Executive’s services hereunder, the
Corporation shall pay Executive an annual salary at the rate of not less than
$425,000 per year during each of the years of the Term, payable in accordance
with the Corporation’s regular payroll schedule from time to time (less any
deductions required for Social Security, state, federal and local withholding
taxes, and any other authorized or mandated similar withholdings).  The annual
salary shall be reviewed by the Compensation Committee of the Board (the
“Compensation Committee”), or, if there is none, the Board, no less frequently
than annually and may be increased (but not decreased) from its then-existing
level at the discretion of the Compensation Committee or the Board.
 
2.2            Bonus.
 
 2.2.1                     Annual Bonuses.  Executive shall be entitled to earn
bonuses with respect to each fiscal year (or partial fiscal year) during the
Term, based upon Executive’s achievement of performance objectives set by the
Compensation Committee or the Board after consultation with Executive, with a
targeted bonus of one hundred percent (100%) of Executive’s annual salary for
such fiscal year (or partial fiscal year).  Any such bonus earned by Executive
shall be paid annually by March 15 of the year following the end of the fiscal
year for which a bonus has been earned.  Executive may also receive special
bonuses in addition to his annual bonus eligibility at the discretion of the
Compensation Committee.  Executive must be employed on the bonus payment date in
order to receive the bonus.


 
2

--------------------------------------------------------------------------------

 


                2.3           Incentive Awards.
 
 2.3.1                      Initial Equity Compensation.  As an additional
element of compensation to Executive, in consideration of the services to be
rendered hereunder, on the Effective Date, WellCare shall grant to Executive
55,000 restricted shares of WellCare’s common stock (the “Restricted Stock”) and
an option to purchase 100,000 shares of WellCare’s common stock for an exercise
price per share equal to the fair market value of one share of WellCare’s common
stock as of the close of business on the Effective Date (the “Option”).  These
equity compensation awards shall be granted under and be subject to the terms of
the WellCare Health Plans, Inc. 2004 Equity Incentive Plan (the “2004
Plan”).  The terms and conditions of the Restricted Stock also shall be governed
by a restricted stock award agreement reflecting such grant pursuant to the 2004
Plan, and the terms and conditions of the Option also shall be governed by a
stock option agreement reflecting such grant pursuant to the 2004 Plan and, in
each case, providing for, among other things, the terms set forth in this
Section 2.3.  The Option and the Restricted Stock shall vest in equal annual
installments on each of the first through fourth anniversaries of the Effective
Date.  Notwithstanding anything in this Agreement or the applicable stock option
agreement to the contrary, the Option cannot be exercised until WellCare is
again current in its periodic report filings with the United States Securities
and Exchange Commission (the “SEC”) and has filed all periodic reports required
to be filed by it with the SEC within the preceding twelve months.
 
                                 2.3.2                     Future Awards.  In
addition to the Restricted Stock and the Option, during the Term, Executive
shall be entitled to earn equity compensation awards granted under and subject
to the terms of the WellCare Health Plans, Inc. 2004 Equity Incentive Plan, or a
successor thereto, based upon Executive’s achievement of performance objectives
set by the Compensation Committee or the Board after consultation with
Executive, with an annual equity compensation award target of two hundred
percent (200%) of Executive’s annual salary for such fiscal year.  The number of
options, shares of restricted stock or other equity awards granted will be based
on the standard valuation methodologies used by WellCare under FAS 123(R) and
applicable internal policies.  The exact terms of any future awards, as well as
the determination as to whether or not future awards will be granted, remains in
the sole and absolute discretion of the Compensation Committee or the Board,
subject to the terms of the Plan.  Until such time as the Compensation Committee
or the Board approves a future award, Executive is not entitled by this
Agreement or otherwise to receive any such award. 


 
3

--------------------------------------------------------------------------------

 


ARTICLE 3
 
EXECUTIVE BENEFITS
 
 3.1           Vacation.  Executive shall be entitled to vacation each calendar
year in accordance with the general policies of the Corporation applicable
generally to other senior executives of the Corporation.  Unused vacation shall
carry over in accordance with the general policies of the Corporation.
 
                3.2           Employee Benefits.  Executive shall receive all
group insurance and pension plan benefits and any other benefits on the same
basis as are available to other senior executives of the Corporation under the
Corporation personnel policies in effect from time to time.  Executive shall
receive all other such fringe benefits as the Corporation may offer to other
senior executives of the Corporation generally under the Corporation personnel
policies in effect from time to time, such as health and disability insurance
coverage and paid sick leave.
 
                3.3           Indemnification.  Concurrently with the execution
and delivery of this Agreement, WellCare, the Corporation and Executive are
entering into an indemnification agreement (the “Indemnification Agreement”).
 
3.4           Reimbursement for Expenses.  Executive shall be reimbursed by the
Corporation for all documented reasonable expenses incurred by Executive in the
performance of his duties or otherwise in furtherance of the business of the
Corporation in accordance with the policies of the Corporation in effect from
time to time.  Any reimbursement under this Section 3.4 that is taxable to
Executive shall be made by December 31 of the calendar year following the
calendar year in which Executive incurred the expense.
 
ARTICLE 4.
TERMINATION
 
                4.1           Grounds for Termination.
 
                                4.1.1                      Death or
Disability.  Executive’s employment shall terminate immediately in the event of
Executive’s death, and the Corporation shall have the right to terminate
Executive’s employment by reason of Executive’s Disability by giving written
notice of such termination to Executive.  “Disability” means Executive is
unable to engage in any substantial gainful business activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or that has rendered Executive unable effectively to carry out
his duties and obligations under this Agreement or unable to participate
effectively and actively in the management of WellCare and the Corporation for a
period of ninety (90) consecutive days or for shorter periods aggregating to one
hundred twenty (120) days (whether or not consecutive) during any consecutive
twelve (12) months of the Term.
 
 
4

--------------------------------------------------------------------------------

 


                                4.1.2                      Cause.  The
Corporation shall have the right to terminate Executive’s employment by giving
written notice of such termination to Executive upon the occurrence of any one
or more of the following events (“Cause”):
 
 
(a)
any willful act or willful omission, other than as a result of Executive’s
Disability, that represents a breach of any of the terms of this Agreement to
the material detriment of WellCare or the Corporation;

 
 
(b)
bad faith by Executive in the performance of his duties, consisting of willful
acts or willful omissions, other than as a result of Executive’s Disability, to
the material detriment of WellCare or the Corporation; or

 
 
(c)
Executive’s conviction of, or pleading guilty or nolo contendere to, a crime
that constitutes a felony involving fraud, conversion, misappropriation, or
embezzlement under the laws of the United States or any political subdivision
thereof, which conviction has become final and non-appealable.

 
                                4.1.3                      Good
Reason.  Executive may terminate his employment under this Agreement by giving
written notice to the Corporation upon the occurrence of any one or more of the
following events (“Good Reason”):
 
 
(a)
a material diminution during the Term in Executive’s authority, duties or
responsibilities, or any change in Executive’s title, including the Executive
ceasing to serve as the Chief Operating Officer of the senior surviving entity
following any Change of Control or the Executive ceasing to report directly
either to the Chief Executive Officer of WellCare or the Chief Executive Officer
of the senior surviving entity following any Change of Control;

 
 
(b)
a material diminution during the Term in Executive’s base salary or bonus
opportunity;

 
 
(c)
a material breach by WellCare or the Corporation of any term of this Agreement;
or

 
 
(d)
a change in Executive’s office location to a point more than fifty (50) miles
from Executive’s offices in Tampa, Florida.

 
 
5

--------------------------------------------------------------------------------

 
 
4.1.4                      Change of Control.  For purposes of this Agreement, a
“Change of Control” shall mean the occurrence of any of the following
events:            
 
(a)
if any “person” or “group,” as those terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) or any
successors thereto, other than an Exempt Person, as defined below, is or becomes
the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act or any
successor thereto), directly or indirectly, of securities of WellCare
representing more than 50% of either the then outstanding shares or the combined
voting power of the then outstanding securities of WellCare; or

 
 
 
(b)
during any period of two consecutive years, individuals who at the beginning of
such period constitute the Board and any new directors whose election by the
Board or nomination for election by WellCare’s stockholders was approved by at
least two-thirds of the directors then still in office who either were directors
at the beginning of the period or whose election was previously so approved,
cease for any reason to constitute a majority thereof; or

 
 
(c)
the consummation of a merger or consolidation of WellCare with any other
corporation or other entity, other than a merger or consolidation which would
result in all or a portion of the voting securities of WellCare outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than 50% of the combined voting power of the voting securities of
WellCare or such surviving entity outstanding immediately after such merger or
consolidation; or

 
 
(d)
the consummation of a plan of complete liquidation of WellCare or an agreement
for the sale or disposition by WellCare of all or substantially all WellCare’s
assets, other than a sale to an Exempt Person.

 
For purposes of this Agreement, “Exempt Person” shall mean (i) Soros Private
Equity Investors LP, (ii) any person, entity or group controlled by or under
common control with any party included in clause (i), or (iii) any employee
benefit plan of WellCare or any Subsidiary, as defined below, or a trustee or
other administrator or fiduciary holding securities under an employee benefit
plan of WellCare or any Subsidiary, as defined below.
 
For purposes of this Agreement, “Subsidiary” shall mean a corporation or other
entity of which outstanding shares or ownership interests representing 50% or
more of the combined voting power of such corporation or other entity entitled
to elect the management thereof, or such lesser percentage as may be approved by
the Compensation Committee, are owned directly or indirectly by WellCare.


 
6

--------------------------------------------------------------------------------

 


                                4.1.5                      Opportunity to
Cure.  Notwithstanding Sections 4.1.2 and 4.1.3, it shall be a condition
precedent to a party’s right to terminate Executive’s employment for Cause or
Good Reason, as applicable, that (a) such party shall have first given the other
party written notice stating with reasonable specificity the event on which such
termination is premised within ninety (90) days after the party providing such
notice becomes aware of such event, and (b) if such event is susceptible of cure
or remedy, such event has not been cured or remedied within forty-five (45) days
after receipt of such notice.
 
 4.1.6                      Any Other Reason.  Notwithstanding anything to the
contrary herein, the Corporation shall have the right to terminate Executive’s
employment under this Agreement at any time without Cause by giving written
notice of such termination to Executive, and Executive shall have the right to
terminate Executive’s employment under this Agreement at any time without Good
Reason by giving written notice of such termination to the Corporation.
 
4.2           Termination Date.  Except as provided in Section 4.1.1 with
respect to Executive’s death or Disability, and subject to Section 4.1.5, any
termination under Section 4.1 shall be effective upon receipt of notice by
Executive or the Corporation, as the case may be, of such termination or upon
such other later date as may be provided herein or specified by the Corporation
or Executive in the notice (the “Termination Date”).
 
4.3           Effect of Termination.
 
 4.3.1                      Termination with Cause or without Good Reason.  In
the event that Executive’s employment is terminated by the Corporation with
Cause or by Executive without Good Reason, the Corporation shall pay all Accrued
Obligations to Executive in a lump sum in cash within ten (10) days after the
Termination Date, other than amounts of deferred compensation, which shall be
paid pursuant to the terms of the applicable deferred compensation arrangement
and Executive’s elections thereunder, if applicable.  “Accrued Obligations”
means the sum of (a) Executive’s base salary hereunder through the Termination
Date to the extent not theretofore paid, (b) the amount of any incentive
compensation, deferred compensation and other cash compensation accrued by
Executive as of the Termination Date to the extent not theretofore paid, and (c)
any vacation pay, expense reimbursements and other cash entitlements accrued by
Executive as of the Termination Date to the extent not theretofore paid.
 
                                4.3.2                      Termination without
Cause or with Good Reason.  In the event that Executive’s employment is
terminated by the Corporation without Cause or by Executive for Good Reason:
 
 
(a)
The Corporation shall pay all Accrued Obligations to Executive in a lump sum in
cash within ten (10) days after the Termination Date, other than amounts of
deferred compensation, which shall be paid pursuant to the terms of the
applicable deferred compensation arrangement and Executive’s elections
thereunder, if applicable;

 
 
7

--------------------------------------------------------------------------------

 


 
(b)
The Corporation shall pay to Executive, in a lump sum in cash no later than the
Severance Payment Deadline (as defined in Section 4.3.4), an amount equal to one
(1) times the sum of (a) Executive’s annual salary as in effect on the
Termination Date and (b) the average of the two (2) highest bonuses earned by
the Executive over the three (3) prior years or, if Executive has not been
employed for three (3) years, the target bonus for the year of the Termination
Date.  Notwithstanding the foregoing, in the event that Executive’s employment
is terminated by Executive for Good Reason following a reduction in Executive’s
base salary, the amount referenced in clause (a) in the immediately preceding
sentence shall be determined with respect to Executive’s annual salary as in
effect immediately prior to such reduction.

 
 
(c)
For the duration of the applicable COBRA period, the Corporation shall continue
to provide medical, dental and vision care and life insurance benefits to
Executive and/or Executive’s family at least equal to those which would have
been provided to them in accordance with Section 3.2; provided, further, that
Executive agrees to elect COBRA coverage to the extent available under the
Corporation’s health insurance plans (and the Corporation shall reimburse the
cost of any premiums for such coverage on an after-tax basis).  Any payment or
reimbursement under this Section 4.3.2(c) that is taxable to Executive or any of
his family members shall be made (subject to the provisions of such health care
plans that may require earlier payment) by December 31 of the calendar year
following the calendar year in which Executive or such family member incurred
the expense.

 
 4.3.3                      Termination Due to Death or Disability.  In the
event that Executive’s employment is terminated due to Executive’s death or
Disability the Corporation shall pay all Accrued Obligations to Executive or
Executive’s estate in a lump sum in cash within ten (10) days after the
Termination Date, other than amounts of deferred compensation, which shall be
paid pursuant to the terms of the applicable deferred compensation arrangement
and Executive’s elections thereunder, if applicable.                   

 
8

--------------------------------------------------------------------------------

 
 
                                4.3.4                      Waiver and Release
Agreement.  In consideration of the severance payments and other benefits
described in clauses (b) and (c) of Section 4.3.2, to which severance payments
and benefits Executive would not otherwise be entitled, and as a precondition to
Executive becoming entitled to such severance payments and other benefits under
this Agreement, Executive agrees to execute and deliver to the Corporation
within thirty (30) days after the applicable Termination Date a Waiver and
Release Agreement in the form attached hereto as Exhibit A without alteration or
addition other than to include thedate (the “Release”).  If Executive fails to
execute and deliver the Release Agreement within thirty (30) days after the
applicable Termination Date, or if Executive revokes such Release as provided
therein, the Corporation shall have no obligation to provide any of the
severance payments and other benefits described in clauses (b) and (c) of
Section 4.3.2.  The timing of severance payments under clause (b) of Section
4.3.2 upon Executive’s execution and delivery of the Release shall be further
governed by the following provisions (the last date on which such payments may
be made, the “Severance Payment Deadline”):
 
 
(a)
In any case in which the Release (and the expiration of any revocation rights
provided therein) could only become effective in a particular tax year of
Executive, payments conditioned on execution of the release shall be made within
ten (10) days after the Release becomes effective and such revocation rights
have lapsed.

 
 
(b)
In any case in which the Release (and the expiration of any revocation rights
provided therein) could become effective in one of two (2) taxable years of
Executive depending on when Executive executes and delivers the Release,
payments conditioned on execution of the Release shall be made within ten (10)
days after the Release becomes effective and such revocation rights have lapsed,
but not earlier than the first business day of the later of such tax years.

 
                4.4           Required Delay For Certain Deferred Compensation
and Section 409A.  In the event that any compensation with respect to
Executive’s termination is “deferred compensation” within the meaning of Section
409A of the Code and the regulations promulgated thereunder (“Section 409A”),
the stock of WellCare, the Corporation or any affiliate is publicly traded on an
established securities market or otherwise, and Executive is determined to be a
“specified employee,” as defined in Section 409A(a)(2)(B)(i) of the Code,
payment of such compensation shall be delayed as required by Section 409A.  Such
delay shall last six (6) months from the date of Executive’s termination, except
in the event of Executive’s death.  Within thirty (30) days following the end of
such six (6)-month period, or, if earlier, Executive’s death, the Corporation
shall make a catch-up payment to Executive equal to the total amount of such
payments that would have been made during the six (6)-month period but for this
Section 4.4.  Such catch-up payment shall bear simple interest at the prime rate
of interest as published by the Wall Street Journal’s bank survey as of the
first day of the six (6)-month period, which such interest shall be paid with
the catch-up payment.  Wherever payments under this Agreement are to be made in
installments, each such installment shall be deemed to be a separate payment for
purposes of Section 409A.                     

 
9

--------------------------------------------------------------------------------

 


                4.5           Additional Payments.
 
                                4.5.1                      Gross Up for Excise
Tax.  Anything in this Agreement to the contrary notwithstanding, in the event
it shall be determined that any payment or distribution by the Corporation or
WellCare to or for the benefit of Executive (whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, but determined without regard to any additional payments required
under this Section 4.5) (a “Payment”) would be subject to the excise tax imposed
by Section 4999 of the Code, or if any interest or penalties are incurred by
Executive with respect to such excise tax (such excise tax, together with any
such interest and penalties, being hereinafter collectively referred to as the
“Excise Tax”), then Executive shall be entitled to receive an additional payment
(a “Gross-Up Payment”) in an amount such that, after payment by Executive of all
taxes (including interest or penalties imposed with respect to such taxes, but
not including interest and penalties imposed by reason of Executive’s failure to
file timely tax returns or to pay taxes shown due on such returns and any
interest, additions, increases or penalties unrelated to the Excise Tax or the
Gross-Up Payment), including, without limitation, the Excise Tax imposed upon
the Gross-Up Payment, Executive retains an amount of the Gross-Up Payment equal
to the Excise Tax imposed upon the Payment.  Notwithstanding the foregoing
provisions of this Section 4.5.1, in the event the amount of Payments subject to
the Excise Tax exceeds the product (the “Parachute Payment Limit”) of 2.99 and
Executive’s applicable “base amount” (as such term is defined for purposes of
Section 4999 of the Code) by less than ten percent (10%) of Executive’s base
salary, Executive shall be treated as having waived such rights with respect to
Payments designated by Executive to the extent required such that the aggregate
amount of Payments subject to the Excise Tax is less than the Parachute Payment
Limit; provided, however, that to the extent necessary to comply with Section
409A of the Code, the waiver shall be performed in the order in which each
dollar of value subject to a Payment reduces the amount in excess of the
Parachute Payment Limit to the greatest extent.
 
4.5.2                      Gross-Up Determinations.  Subject to the provisions
of Section 4.5.3, below, all determinations required to be made under this
Section 4.5, including whether and when a Gross-Up Payment is required and the
amount of such Gross-Up Payment and the assumptions to be utilized in arriving
at such determination, shall be made by a nationally recognized accounting firm
selected by Executive and reasonably acceptable to the Corporation (the
“Accounting Firm”), which shall provide detailed supporting calculations both to
the Corporation and Executive within fifteen (15) business days of the receipt
of notice from Executive that there has been a Payment, or such earlier time as
is requested by the Corporation.  All fees and expenses of the Accounting Firm
shall be borne solely by the Corporation.  Any Gross-Up Payment, as determined
pursuant to this Section 4.5, shall be paid by the Corporation to Executive
within five (5) days of the receipt of the Accounting Firm’s determination.  If
the Accounting Firm determines that no Excise Tax is payable by Executive, it
shall furnish Executive with a written opinion that failure to report the Excise
Tax on Executive’s applicable federal income tax return would not result in the
imposition of a negligence or similar penalty.  Any good faith determination by
the Accounting Firm shall be binding upon the Corporation and Executive.  As a
result of the uncertainty in the application of Section 4999 of the Code at the
time of the initial determination by the Accounting Firm hereunder, it is
possible that Gross-Up Payments which will not have been made by the Corporation
should have been made (“Underpayment”), consistent with the calculations
required to be made hereunder.  In the event that the Corporation exhausts its
remedies pursuant to Section 4.5.3, below, and Executive thereafter is required
to make a payment of any Excise Tax, the Accounting Firm shall determine the
amount of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Corporation to or for the benefit of Executive.


 
10

--------------------------------------------------------------------------------

 
 
                                4.5.3                      Claims.  Executive
shall notify the Corporation in writing of any claim by the Internal Revenue
Service that, if successful, would require the payment by the Corporation of a
Gross-Up Payment.  Such notification shall be given as soon as practicable but
no later than fifteen (15) business days after Executive is informed in writing
of such claim and shall apprise the Corporation of the nature of such claim and
the date on which such claim is requested to be paid.  Executive shall not pay
such claim prior to the expiration of the thirty (30)-day period following the
date on which Executive gives such notice to the Corporation (or such shorter
period ending on the date that any payment of taxes with respect to such claim
is due).  If the Corporation notifies Executive in writing prior to the
expiration of such period that it desires to contest such claim, Executive
shall:  (a) give the Corporation any information reasonably requested by the
Corporation relating to such claim, (b) take such action in connection with
contesting such claim as the Corporation shall reasonably request in writing
from time to time, including, without limitation, accepting legal representation
with respect to such claim by an attorney reasonably selected by the
Corporation, (c) cooperate with the Corporation in good faith in order
effectively to contest such claim, and (d) permit the Corporation to participate
in any proceedings relating to such claim; provided, however, that the
Corporation shall bear and pay directly all costs and expenses (including
additional interest and penalties) incurred in connection with such contest and
shall indemnify and hold Executive harmless, on an after-tax basis, for any
Excise Tax or income tax (including interest and penalties with respect thereto)
imposed as a result of such representation and payment of costs and
expenses.  Without limiting the foregoing provisions of this Section 4.5.3, the
Corporation shall control all proceedings taken in connection with such contest
and, at its sole option, may pursue or forego any and all administrative
appeals, proceedings, hearings and conferences with the taxing authority in
respect of such claim and may, at its sole option, either direct Executive to
pay the tax claimed and sue for a refund or contest the claim in any permissible
manner; and Executive agrees to prosecute such contest to a determination before
any administrative tribunal, in a court of initial jurisdiction and in one or
more appellate courts, as the Corporation shall determine; provided further,
however, that if the Corporation directs Executive to pay such claim and sue for
a refund, the Corporation shall (to the extent permitted by law) advance the
amount of such payment to Executive on an interest-free basis and shall
indemnify and hold Executive harmless, on an after-tax basis, from any Excise
Tax or income tax (including interest or penalties with respect thereto) imposed
with respect to such advance or with respect to any imputed income with respect
to such advance; and provided, further, that any extension of the statute of
limitations relating to payment of taxes for the taxable year of Executive with
respect to which such contested amount is claimed to be due is limited solely to
such contested amount.  Furthermore, the Corporation’s control of the contest
shall be limited to issues with respect to which a Gross-Up Payment would be
payable hereunder and Executive shall be entitled to settle or contest, as the
case may be, any other issue raised by the Internal Revenue Service or any other
taxing authority.
 
 
11

--------------------------------------------------------------------------------

 


 4.5.4                      Refunds.  If, after the receipt by Executive of an
amount advanced by the Corporation pursuant to Section 4.5.3, Executive becomes
entitled to receive any refund with respect to such claim, Executive shall
(subject to the Corporation’s complying with the requirements of said
Section 4.5.3) promptly pay to the Corporation the amount of such refund
(together with any interest paid or credited thereon, after taxes applicable
thereto).  If, after the receipt by Executive of an amount advanced by the
Corporation pursuant to Section 4.5.3, a determination is made that Executive
shall not be entitled to any refund with respect to such claim and the
Corporation does not notify Executive in writing of its intent to contest such
denial of refund prior to the expiration of thirty (30) days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid; and the amount of such advance shall offset, to the extent thereof,
the amount of the Gross-Up Payment required to be paid.
 
 4.5.5                      Timing of Gross-Up Payment.  Subject to the
foregoing provisions of this Section 4.5 that may require earlier payment, any
Gross-Up Payment shall be paid to or for the benefit of Employee by December 31
of the calendar year following the calendar year in which the Excise Tax is
remitted, or, if no Excise Tax is remitted, by December 31 of the calendar year
following the calendar year in which there is a final and nonappealable
settlement or other resolution of an audit or litigation relating to the Excise
Tax.
 
4.6           Non-Exclusivity of Rights.  Nothing in this Agreement shall
prevent or limit Executive’s continuing or future participation in any plan,
program, policy or practice provided by the Corporation or its subsidiaries and
for which Executive may qualify, nor shall anything herein limit or otherwise
affect such rights as Executive may have under any other contract or agreement
with the Corporation or its subsidiaries at or subsequent to the Termination
Date, which shall be payable in accordance with such plan, policy, practice or
program or contract or agreement, except as explicitly modified by this
Agreement.
 
4.7           No Set-Off or Mitigation.  The Corporation’s obligation to make
the payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any setoff, counterclaim,
recoupment, defense, or other claim, right or action that the Corporation may
have against Executive or others, except to the extent of the mitigation and
setoff provisions provided for in this Agreement.  In no event shall Executive
be obligated to seek other employment or take any other action by way of
mitigation of the amounts payable to Executive under any of the provisions of
this Agreement and such amounts shall not be reduced whether or not Executive
obtains other employment.  The Corporation agrees to pay as incurred, to the
full extent permitted by law, all legal fees and expenses that Executive may
reasonably incur as a result of any contest (regardless of the outcome thereof)
by the Corporation, Executive or others of the validity or enforceability of, or
liability under, any provision of this Agreement or any guarantee of performance
thereof (including as a result of any contest by Executive about the amount of
any payment pursuant to this Agreement), plus, in each case, interest on any
delayed payment at the applicable federal rate provided for in Section
7872(f)(2)(A) of the Code.
 
 
12

--------------------------------------------------------------------------------

 


ARTICLE 5
RESTRICTIVE COVENANTS
 
                5.1           Confidential Information.
 
 5.1.1                      Obligation to Maintain Confidentiality.  Executive
acknowledges that, by reason of Executive’s employment by the Corporation, the
Executive will have access to confidential information (collectively,
“Confidential Information”) of WellCare, the Corporation and their respective
subsidiaries (collectively, the “WellCare Companies”).  Executive acknowledges
that such Confidential Information is a valuable and unique asset of the
WellCare Companies and covenants that, both during and after the Term, Executive
shall not disclose any Confidential Information to any Person (except as
Executive’s duties as a director, officer or employee of WellCare and the
Corporation require) without the prior written authorization of the Board.  The
obligation of confidentiality imposed by this Section 5.1 shall not apply to
Confidential Information that otherwise becomes known to the public through no
act of Executive in breach of this Agreement or which is required to be
disclosed by court order, applicable law or regulatory requirements, nor shall
it apply to Executive’s disclosure of Confidential Information to his attorneys
and advisors in connection with a dispute between Executive and a WellCare
Company.
 
                                5.1.2                      WellCare Company
Property.  All records, designs, business plans, financial statements, customer
lists, manuals, memoranda, lists, research and development plans, Intellectual
Property and other property delivered to or compiled by Executive by or on
behalf of any WellCare Company or its providers, clients or customers that
pertain to the business of any WellCare Company shall be and remain the property
of such WellCare Company and be subject at all times to its discretion and
control.  Likewise, all correspondence, reports, records, charts, advertising
materials and other similar data pertaining to the business, activities,
research and development, Intellectual Property or future plans of a WellCare
Company that is collected by the Executive shall be delivered promptly to such
WellCare Company without request by it upon termination of Executive’s
employment.  For purposes of this Section 5.1.2, “Intellectual Property” shall
mean patents, copyrights, trademarks, trade dress, trade secrets, other such
rights, and any applications therefor.
 
                5.2           Inventions.  Executive is hereby retained in a
capacity such that Executive’s responsibilities may include the making of
technical and managerial contributions of value to the WellCare
Companies.  Executive hereby assigns to the applicable WellCare Company all
rights, title and interest in such contributions and inventions made or
conceived by Executive alone or jointly with others during the Term that relate
to the business of such WellCare Company.  This assignment shall include (a) the
right to file and prosecute patent applications on such inventions in any and
all countries, (b) the patent applications filed and patents issuing thereon,
and (c) the right to obtain copyright, trademark or trade name protection for
any such work product.  Executive shall promptly and fully disclose all such
contributions and inventions to the Corporation and assist the Corporation or
any other WellCare Company, as the case may be, in obtaining and protecting the
rights therein (including patents thereon), in any and all countries; provided,
however, that saidcontributions and inventions shall be the property of the
applicable WellCare Company, whether or not patented or registered for
copyright, trademark or trade name protection, as the case may
be.  Notwithstanding the foregoing, no WellCare Company shall have any right,
title or interest in any work product or copyrightable work developed outside of
work hours and without the use of any WellCare Company’s resources that does not
relate to the business of any WellCare Company and does not result from any work
performed by Executive for any WellCare Company.


 
13

--------------------------------------------------------------------------------

 
 
                5.3           Unfair Competition.
 
                                5.3.1                      Scope of
Covenant.  Executive agrees that during the Term, and for the one-year period
beginning on the Termination Date, Executive shall not, directly or indirectly,
for himself or on behalf of or in conjunction with any other Person, without the
prior written consent of the Board:
 
 
(a)
engage as an officer, director, shareholder, owner, partner, joint venturer, or
in any managerial capacity, whether as an employee, independent contractor,
consultant or advisor (paid or unpaid), or as a sales representative, or
otherwise participate, in each case, in any business that sells, markets, or
provides any benefits or services within any state in which a WellCare Company
is doing business at the time Executive ceases to be employed by the Corporation
that are in direct competition with the benefits or services provided by such
WellCare Company in such state;

 
 
(b)
recruit, hire or solicit any employee or former employee of any WellCare Company
or encourage any employee of any WellCare Company to leave such WellCare
Company’s employ, unless such former employee has not been employed by the
WellCare Group for a period in excess of six (6) months; provided, however, that
the provisions of this clause (b) shall not apply to any member of Executive’s
immediate family;

 
 
(c)
call upon any Person who is at the time Executive ceases to be employed by the
Corporation, or who was at any time during the one year period prior to the date
Executive ceases to be employed by the Corporation, a provider, customer or
agent of any WellCare Company for the purpose of soliciting or selling benefits
or services that would violate clause (a) above; or

 
 
(d)
request or advise any provider, customer or agent of any WellCare Company to
withdraw, curtail or cancel its business dealings with such WellCare Company;
provided, however, that nothing in this Section 5.3.1 shall be construed to
preclude Executive from making any investment in the
securities of any business enterprise whether or not engaged in competition with
any WellCare Company, to the extent that such securities are actively traded on
a national securities exchange or in the over-the-counter market in the United
States or on any foreign securities exchange, but only if such investment does
not exceed two percent (2%) of the outstanding voting securities of such
enterprise, provided that such permitted activity shall not relieve the
Executive from any other provisions of this Agreement.

 
 
14

--------------------------------------------------------------------------------

 
 
 5.3.2                      Nondisparagement.  Executive agrees that he will not
talk about or otherwise communicate to any third parties in a malicious,
disparaging, or defamatory manner regarding any WellCare Company, and will not
make or authorize to be made any written or oral statement that may disparage or
damage the reputation of the WellCare Companies or their past or present
employees, officers or other representatives.
 
 5.3.3                      Reasonableness.  It is agreed by the parties that
the foregoing covenants in this Section 5.3 impose a reasonable restraint on
Executive in light of the activities and business of the WellCare Companies on
the date of the execution of this Agreement and the current plans of the
WellCare Companies.  Executive acknowledges that the covenants in this
Section 5.3 shall not prevent Executive from earning a livelihood upon the
termination of employment hereunder, but merely prevents unfair competition with
the WellCare Companies for a limited period of time.
 
 5.3.4                      Severability.  The covenants in this Section 5.3 are
severable and separate, and the unenforceability of any specific covenant shall
not affect the provisions of any other covenant.  In the event any court of
competent jurisdiction shall determine that the scope, time or territorial
restrictions set forth herein are unreasonable, then it is the intention of the
parties that such restrictions be enforced to the fullest extent that such court
deems reasonable, and this Agreement shall thereby be reformed.
 
 5.3.5                      Enforcement by the Corporation not Limited.  All of
the covenants in this Section 5.3 shall be construed as an agreement independent
of any other provision in this Agreement, and the existence of any claim or
cause of action of Executive against any WellCare Company, whether predicated in
this Agreement or otherwise, shall not constitute a defense to the enforcement
by the Corporation or WellCare of such covenants.
 
                5.4           Breach of Restrictive Covenants.  The parties
agree that a breach or violation of this Article 5 will result in immediate and
irreparable injury and harm to the innocent party, and that such innocent party
shall have, in addition to any and all remedies of law and other consequences
under this Agreement, the right to seek an injunction, specific performance or
other equitable relief to prevent the violation of the obligations hereunder.
 
 
15

--------------------------------------------------------------------------------

 


ARTICLE 6
ARBITRATION
 
6.1           General.  Except for an action for equitable relief that is
permitted to be sought pursuant to Section 5.4, any controversy, dispute, or
claim between the parties to this Agreement, including any claim arising out of,
in connection with, or in relation to the formation, interpretation, performance
or breach of this Agreement shall be settled exclusively by arbitration, before
a single arbitrator, in accordance with this Article 6 and the then most
applicable rules of the American Arbitration Association.  Judgment upon any
award rendered by the arbitrator may be entered by any state or federal court
having jurisdiction thereof.  Such arbitration shall be administered by the
American Arbitration Association.  Arbitration shall be the exclusive remedy for
determining any such dispute, regardless of its nature.  Notwithstanding the
foregoing, either party may in an appropriate matter apply to a court for
provisional relief, including a temporary restraining order or a preliminary
injunction, on the ground that the award to which the applicant may be entitled
in arbitration may be rendered ineffectual without provisional relief.  Unless
mutually agreed by the parties otherwise, any arbitration shall take place in
Tampa, Florida.
 
6.2           Selection of Arbitrator.  In the event the parties are unable to
agree upon an arbitrator, the parties shall select a single arbitrator from a
list of nine arbitrators drawn by the parties at random from the “Independent”
(or “Gold Card”) list of retired judges or, at the option of Executive, from a
list of nine persons (which shall be retired judges or corporate or litigation
attorneys experienced in executive employment agreements) provided by the office
of the American Arbitration Association having jurisdiction over Tampa,
Florida.  If the parties are unable to agree upon an arbitrator from the list so
drawn, then the parties shall each strike names alternately from the list, with
the first to strike being determined by lot.  After each party has used four
strikes, the remaining name on the list shall be the arbitrator.  If such person
is unable to serve for any reason, the parties shall repeat this process until
an arbitrator is selected.
 
6.3           Applicability of Arbitration; Remedial Authority.  This agreement
to resolve any disputes by binding arbitration shall extend to claims against
any parent, subsidiary or affiliate of each party, and, when acting within such
capacity, any officer, director, stockholder, employee or agent of each party,
or of any of the above, and shall apply as well to claims arising out of state
and federal statutes and local ordinances as well as to claims arising under the
common law.  In the event of a dispute subject to this paragraph the parties
shall be entitled to reasonable discovery subject to the discretion of the
arbitrator.  The remedial authority of the arbitrator (which shall include the
right to grant injunctive or other equitable relief) shall be the same as, but
no greater than, would be the remedial power of a court having jurisdiction over
the parties and their dispute.  The arbitrator shall, upon an appropriate
motion, dismiss any claim without an evidentiary hearing if the party bringing
the motion establishes that he or it would be entitled to summary judgment if
the matter had been pursued in court litigation.  In the event of a conflict
between the applicable rules of the American Arbitration Association and these
procedures, the provisions of these procedures shall govern.
 
 
16

--------------------------------------------------------------------------------

 


                6.4           Fees and Costs.  The Corporation shall be
responsible for the costs and fees of the arbitration.
 
6.5           Award Final and Binding.  The arbitrator shall render an award and
written opinion, and the award shall be final and binding upon the parties.  If
any of the provisions of this paragraph, or of this Agreement, are determined to
be unlawful or otherwise unenforceable, in whole or in part, such determination
shall not affect the validity of the remainder of this Agreement, and this
Agreement shall be reformed to the extent necessary to carry out its provisions
to the greatest extent possible and to insure that the resolution of all
conflicts between the parties, including those arising out of statutory claims,
shall be resolved by neutral, binding arbitration.  If a court should find that
the arbitration provisions of this Agreement are not absolutely binding, then
the parties intend any arbitration decision and award to be fully admissible in
evidence in any subsequent action, given great weight by any finder of fact, and
treated as determinative to the maximum extent permitted by law.
 
ARTICLE 7
MISCELLANEOUS
 
7.1           Amendments.  The provisions of this Agreement may not be waived,
altered, amended or repealed in whole or in part except by the signed written
consent of the parties sought to be bound by such waiver, alteration, amendment
or repeal.
 
7.2           Entire Agreement.  This Agreement, the Indemnification Agreement,
any agreements pertaining to the Restricted Stock and the Option and any
agreements pertaining to any other equity awards granted to Executive constitute
the total and complete agreement of the parties with respect to the subject
matter hereof and thereof and supersede all prior and contemporaneous
understandings and agreements heretofore made, and there are no other
representations, understandings or agreements.
 
7.3           Counterparts.  This Agreement may be executed in one of more
counterparts, each of which shall be deemed and original, but all of which shall
together constitute one and the same instrument.
 
7.4           Severability.  Each term, covenant, condition or provision of this
Agreement shall be viewed as separate and distinct, and in the event that any
such term, covenant, condition or provision shall be deemed by an arbitrator or
a court of competent jurisdiction to be invalid or unenforceable, the court or
arbitrator finding such invalidity or unenforceability shall modify or reform
this Agreement to give as much effect as possible to the terms and provisions of
this Agreement.  Any term or provision which cannot be so modified or reformed
shall be deleted and the remaining terms and provisions shall continue in full
force and effect.
 
7.5           Waiver or Delay.  The failure or delay on the part of the
Corporation or Executive to exercise any right or remedy, power or privilege
hereunder shall not operate as a waiver thereof.  A waiver, to be effective,
must be in writing and signed by the party making the waiver.  A written waiver
of default shall not operate as a waiver of any other default or of the same
type of default on a future occasion.


 
17

--------------------------------------------------------------------------------

 
 
7.6           Successors and Assigns.  This Agreement shall be binding on and
shall inure to the benefit of the parties to it and their respective heirs,
legal representatives, successors and assigns, except as otherwise provided
herein.  Neither this Agreement nor any of the rights, benefits, obligations or
duties hereunder may be assigned or transferred by Executive except by operation
of law.  Without the prior written consent of Executive, this Agreement shall
not be assigned by the Corporation.  The Corporation shall require any successor
(whether direct or indirect by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Corporation to
assume expressly and agree to perform this Agreement in the same manner and to
the same extent that the Corporation would be required to perform if no such
succession had taken place.
 
7.7           Necessary Acts.  Each party to this Agreement shall perform any
further acts and execute and deliver any additional agreements, assignments or
documents that may be reasonably necessary to carry out the provisions or to
effectuate the purpose of this Agreement.
 
7.8           Governing Law.  This Agreement shall be governed by and
interpreted, construed and enforced in accordance with the laws of the State of
Delaware.
 
 7.9            Notices.  All notices, requests, demands and other
communications to be given under this Agreement shall be in writing and shall be
deemed to have been duly given on the date of service, if personally served on
the party to whom notice is to be given, or 48 hours after mailing, if mailed to
the party to whom notice is to be given by certified or registered mail, return
receipt requested, postage prepaid, and properly addressed to the party at his
address set forth as follows or any other address that any party may designate
by written notice to the other parties:
 



 
To Executive:
Rex M. Adams
   
Address on file with the Corporation
       
To WellCare or the Corporation:
WellCare Health Plans, Inc.
8735 Henderson Road
Renaissance Two
Tampa, FL 33634
Attn: Chief Executive Officer
Facsimile:  (813) 290-6210
 

 
 
18

--------------------------------------------------------------------------------

 


7.10         Headings and Captions.  The headings and captions used herein are
solely for the purpose of reference only and are not to be considered as
construing or interpreting the provisions of this Agreement.


7.11         Construction.  All terms and definitions contained herein shall be
construed in such a manner that shall give effect to the fullest extent possible
to the express or implied intent of the parties hereby.


7.12         Counsel.  Executive has been advised by WellCare and the
Corporation that he should consider seeking the advice of counsel in connection
with the execution of this Agreement and the other agreements contemplated
hereby and Executive has had an opportunity to do so.  Executive has read and
understands this Agreement, and has sought the advice of counsel to the extent
he has determined appropriate.


7.13         Withholding of Compensation.  Executive hereby agrees that the
Corporation may deduct and withhold from the compensation or other amounts
payable to Executive hereunder or otherwise in connection with Executive’s
employment any amounts required to be deducted and withheld by the Corporation
under the provisions of any applicable Federal, state and local statute, law,
regulation, ordinance or order.


[Remainder of Page Intentionally Left Blank]
 
 
19

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.
 

 
WELLCARE
     
WELLCARE HEALTH PLANS, INC.
         
By: /s/ Heath Schiesser                                                     
Name: Heath G. Schiesser
 
Title: President and Chief Executive Officer
         
CORPORATION
     
COMPREHENSIVE HEALTH MANAGEMENT, INC.
         
By: /s/ Heath Schiesser                                                    
Name: Heath G. Schiesser
 
Title: President and Chief Executive Officer
         
EXECUTIVE
         
/s/ Rex
Adams                                                                    
Rex M. Adams

 
 
20

--------------------------------------------------------------------------------

 


EXHIBIT A


WAIVER AND RELEASE AGREEMENT


                THIS WAIVER AND RELEASE AGREEMENT (this “Release”) is entered
into as of September 2, 2008 (the “Effective Date”), by Rex M. Adams (the
“Executive”) in consideration of severance pay and benefits (the “Severance
Payment”) provided to the Executive by Comprehensive Health Management, Inc., a
Florida corporation (the “Corporation”), pursuant to clauses (b) and (c) of
Section 4.3.2 of the Employment Agreement by and between the Corporation and the
Executive (the “Employment Agreement”).
 
                1.             Waiver and Release.  Subject to the last sentence
of the first paragraph of this Section 1, the Executive, on his own behalf and
on behalf of his heirs, executors, administrators, attorneys and assigns, hereby
unconditionally and irrevocably releases, waives and forever discharges the
Corporation and each of its affiliates, parents, successors, predecessors, and
the subsidiaries, directors, owners, members, shareholders, officers, agents,
and employees of the Corporation and its affiliates, parents, successors,
predecessors, and subsidiaries (collectively, all of the foregoing are referred
to as the “Employer”), from any and all causes of action, claims and damages,
including attorneys’ fees, whether known or unknown, foreseen or unforeseen,
presently asserted or otherwise arising through the date of his signing of this
Release, concerning his employment or separation from employment.  Subject to
the last sentence of the first paragraph of this Section 1, this Release
includes, but is not limited to, any payments, benefits or damages arising under
any federal law (including, but not limited to, Title VII of the Civil Rights
Act of 1964, the Age Discrimination in Employment Act, the Employee Retirement
Income Security Act of 1974, the Americans with Disabilities Act, Executive
Order 11246, the Family and Medical Leave Act, and the Worker Adjustment and
Retraining Notification Act, each as amended); any claim arising under any state
or local laws, ordinances or regulations (including, but not limited to, any
state or local laws, ordinances or regulations requiring that advance notice be
given of certain workforce reductions); and any claim arising under any common
law principle or public policy, including, but not limited to, all suits in tort
or contract, such as wrongful termination, defamation, emotional distress,
invasion of privacy or loss of consortium.  Notwithstanding any other provision
of this Release to the contrary, this Release does not encompass, and Executive
does not release, waive or discharge, the obligations of WellCare and/or the
Corporation (a) to make the payments and provide the other benefits contemplated
by the Employment Agreement, or (b) under any restricted stock agreement, option
agreement or other agreement pertaining to Executive’s equity ownership, or (c)
under any indemnification or similar agreement with Executive.
 
                                The Executive understands that by signing this
Release, he is not waiving any claims or administrative charges which cannot be
waived by law.  He is waiving, however, any right to monetary recovery or
individual relief should any federal, state or local agency (including the Equal
Employment Opportunity Commission) pursue any claim on his behalf arising out of
or related to his employment with and/or separation from employment with the
Corporation.


 
21

--------------------------------------------------------------------------------

 


           The Executive further agrees without any reservation whatsoever,
never to sue the Employer or become a party to a lawsuit on the basis of any and
all claims of any type lawfully and validly released in this Release.
 
                2.             Acknowledgments.  The Executive is signing this
Release knowingly and voluntarily.  He acknowledges that:
 
 
 
(a)
He is hereby advised in writing to consult an attorney before signing this
Release Agreement;

 
 
 
(b)
He has relied solely on his own judgment and/or that of his attorney regarding
the consideration for and the terms of this Release and is signing this Release
Agreement knowingly and voluntarily of his own free will;

 
 
 
(c)
He is not entitled to the Severance Payment unless he agrees to and honors the
terms of this Release;

 
 
 
(d)
He has been given at least twenty-one (21) calendar days to consider this
Release, or he or she expressly waives his right to have at least twenty-one
(21) days to consider this Release;

 
 
 
(e)
He may revoke this Release within seven (7) calendar days after signing it by
submitting a written notice of revocation to the Employer.  He further
understands that this Release is not effective or enforceable until after the
seven (7) day period of revocation has expired without revocation, and that if
he or she revokes this Release within the seven (7) day revocation period, he
will not receive the Severance Payment;

 
 
 
(f)
He has read and understands the Release and further understands that, subject to
the limitations contained herein, it includes a general release of any and all
known and unknown, foreseen or unforeseen claims presently asserted or otherwise
arising through the date of his signing of this Release that he may have against
the Employer; and

 
 
 
(g)
No statements made or conduct by the Employer has in any way coerced or unduly
influenced him or her to execute this Release.

       
 
22

--------------------------------------------------------------------------------

 
 
                3.             No Admission of Liability.  This Release does not
constitute an admission of liability or wrongdoing on the part of the Employer,
the Employer does not admit there has been any wrongdoing whatsoever against the
Executive, and the Employer expressly denies that any wrongdoing has occurred.
 
                4.             Entire Agreement.  There are no other agreements
of any nature between the Employer and the Executive with respect to the matters
discussed in this Release Agreement, except as expressly stated herein, and in
signing this Release, the Executive is not relying on any agreements or
representations, except those expressly contained in this Release.
 
                5.             Execution.  It is not necessary that the Employer
sign this Release following the Executive’s full and complete execution of it
for it to become fully effective and enforceable.
 
                6.             Severability.  If any provision of this Release
is found, held or deemed by a court of competent jurisdiction to be void,
unlawful or unenforceable under any applicable statute or controlling law, the
remainder of this Release shall continue in full force and effect.
 
                7.             Governing Law.  This Release shall be governed by
the laws of the State of Florida, excluding the choice of law rules thereof.
 
                8.             Headings.  Section and subsection headings
contained in this Release are inserted for the convenience of reference
only.  Section and subsection headings shall not be deemed to be a part of this
Release for any purpose, and they shall not in any way define or affect the
meaning, construction or scope of any of the provisions hereof.
 
                IN WITNESS WHEREOF, the undersigned has duly executed this
Agreement as of the day and year first herein above written.
 
EXECUTIVE:
   
_______________
Rex M. Adams



23